       Case 1:20-cv-03535-JPO Document 68 Filed 01/07/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERNIE HINES D/B/A COLORFUL MUSIC,              Civil Action No.: 1:20-cv-03535 (JPO)

                     Plaintiff,                ECF CASE

         -against-

BMG RIGHTS MANAGEMENT (US) LLC,
WARNER CHAPPELL MUSIC INC., SHAWN
CARTER p/k/a JAY-Z and TIMOTHY MOSLEY
p/k/a TIMBALAND,


                      Defendants.




              MEMORANDUM OF LAW OF BMG RIGHTS
       MANAGEMENT (US) LLC IN SUPPORT OF MOTION TO DISMISS
            PLAINTIFF’S SECOND AMENDED COMPLAINT




                           MANATT, PHELPS & PHILLIPS, LLP
                                   7 Times Square
                                New York, NY 10036
                                   (212) 790-4500

              Attorneys for Defendant BMG Rights Management (US) LLC
          Case 1:20-cv-03535-JPO Document 68 Filed 01/07/21 Page 2 of 6




       Defendant BMG Rights Management (US) LLC (“BMG”) respectfully submits this

memorandum of law in support of its motion to dismiss Plaintiff Ernie Hines’s (“Plaintiff)

Second Amended Complaint (“SAC”) (Dkt. 38) pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure (“Rule 12(b)(6)”), and joins in the motion to dismiss and supporting

memorandum of law of Defendants Warner Chappell Music Inc., Shawn Carter, and Timothy

Mosley filed today (the “Underlying Motion”) (Dkt. 65).

                               PRELIMINARY STATEMENT

       The Underlying Motion explains why the SAC should be dismissed for failure to state a

cognizable claim for copyright infringement pursuant to Rule 12(b)(6). BMG hereby

incorporates by reference the Underlying Motion’s preliminary statement, background,

arguments, and any evidence offered in support of the Underlying Motion as though set forth

fully herein.

       Count II of the AC fails against BMG for an additional reason. As BMG demonstrated to

Plaintiff before filing this Motion, BMG does not own or otherwise administer Paper Chase, the

musical composition at issue in Count II of the AC, and has not otherwise exploited Paper Chase

in any manner. Given that BMG does not claim and has not exercised any ownership or other

rights in Paper Chase, Plaintiff’s copyright claim against BMG relating to the composition fails

as a matter of law. Accordingly, the Court should dismiss each of Plaintiff’s claims against

BMG with prejudice.

                                FACTUAL BACKGROUND

       As stated previously, BMG incorporates the factual background of the Underlying

Motion herein. Accordingly, BMG presents only additional public record information relevant

to the Court’s determination of this Motion that the Underlying Motion does not discuss.
          Case 1:20-cv-03535-JPO Document 68 Filed 01/07/21 Page 3 of 6




       The AC acknowledges that “[a]n EMI affiliated (“EMI”) entity is the copyright claimant

for [Paper Chase ,] which has a copyright registration number of PA0001320423.” (SAC ¶ 9)

However, Plaintiff goes a step further, stating, without any basis whatsoever, that “[t]he rights

previously owned by EMI are now with BMG.” (Id.) This conclusory claim, which forms the

foundation of Plaintiff’s copyright claim against BMG relating to Paper Chase, is demonstrably

false, because BMG does not own, administer, or publish Paper Chase in any way. In fact, a

printout from the U.S. Copyright Office detailing the copyright ownership of the Paper Chase

composition (PA0001320423) – a true and correct copy of which is annexed as Exhibit 1 to the

accompanying Declaration of Robert A. Jacobs executed on January 7, 2021 (“Jacobs

Declaration” or “Jacobs Decl.”) – does not list BMG as an owner of or claimant to Paper Chase.

Similarly, the Repertory of the American Society of Composers, Authors and Publishers

(“ASCAP”), the performing rights organization that licenses public performances of and collects

public performance royalties for Paper Chase, does not list BMG as a publisher, administrator or

owner of Paper Chase. (Jacobs Decl. ¶ 3, Ex. 2) Further still, the Mechanical Licensing

Collective’s online portal, which identifies song splits, publishing owners, and the companies

that administer song owners’ interests, similarly does not list BMG as a publisher or

administrator of the Paper Chase. (Jacobs Decl. ¶ 4, Ex. 3)

       Because BMG does not claim and has not exercised any ownership or other rights in

Paper Chase, and, indeed, has no connection with the composition whatsoever, Count II against

BMG must be dismissed without prejudice.

                                     LEGAL STANDARD

       A Rule 12(b)(6) motion to dismiss challenges the sufficiency of a pleading to “state a

claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). The allegations in the




                                                 2
          Case 1:20-cv-03535-JPO Document 68 Filed 01/07/21 Page 4 of 6




complaint must be “enough to raise a right of relief above the speculative level.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007). To survive a Rule 12(b)(6) motion, the complaint must

establish that the requested relief is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 663

(2009). The plausibility standard is only satisfied where “the pleaded factual content allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. Although a court ordinarily must accept a plaintiff’s allegations as true, it need not accept as

true allegations that merely “offer[] ‘labels and conclusions’ or ‘a formulaic recitation of the

elements of a cause of action.’” Id. at 678 (quoting Twombly, 550 U.S. at 555). A complaint is

inadequately pled “if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement,’ ”

Ashcroft, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557). Instead, the complaint must

allege “enough fact[s] to raise a reasonable expectation that discovery will reveal evidence”

supporting the plaintiff’s allegations. Twombly, 550 U.S. at 556. If plaintiffs “have not nudged

their claims across the line from conceivable to plausible, their complaint must be dismissed.”

Id. at 570.

        “Under Federal Rule of Evidence 201, a court may take judicial notice, at ‘any stage of

the proceeding,’ of any fact ‘that is not subject to reasonable dispute because’ it ‘can be

accurately and readily determined from sources whose accuracy cannot reasonably be

questioned.’” Wells Fargo Bank, N.A. v. Wrights Mill Holdings, LLC, 127 F. Supp. 3d 156, 166

(S.D.N.Y. 2015) (quoting Fed. R. Evid. 201(b)(2), (d)). “When considering a Rule 12(b)(6) . . .

motion, the Court may take judicial notice of certain matters of public record without converting

the motion into one for summary judgment.” Id. (citations omitted). “Pursuant to Rule 201,

courts have considered newspaper articles, . . . documents filed with governmental entities and

available on their official websites, and information publicly announced on certain non-




                                                  3
           Case 1:20-cv-03535-JPO Document 68 Filed 01/07/21 Page 5 of 6




governmental websites, such as a party’s official website.” Id. (citations omitted). 1

               THE COURT SHOULD DISMISS CLAIM II AGAINST BMG
             PURSUANT TO RULE 12(B)(6) BECAUSE BMG DOES NOT OWN
            OR HAVE ANY INTEREST IN THE PAPER CHASE COMPOSITION

        “To maintain an action for [copyright] infringement, a plaintiff must establish ‘(1)

ownership of a valid copyright, and (2) copying of constituent elements of the work that are

original.’” Kwan v. Schlein, 634 F.3d 224, 229 (2d Cir. 2011) (quoting Feist Publ’ns, Inc. v.

Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991)). Because Plaintiff cannot meet his burden of

proof on at least one of the mandatory elements of a copyright infringement claim, his lawsuit

must be dismissed pursuant to Rule 12(b)(6).

        Plaintiff’s failure to sufficiently plead that BMG has any ownership rights in the Paper

Chase composition or has violated any of Plaintiff’s purported exclusive rights in work under the

Copyright Act dooms Count II of his AC. Indeed, Plaintiff’s entire claim against BMG relating

to Paper Chase is based on the false assumption that “[t]he rights [to Paper Chase] previously

owned by EMI are now with BMG” (SAC ¶ 9), and that “BMG . . . claim[s] ownership of the

copyright or an interest in the copyright to [Paper Chase] registration number PA0001320423”

(SAC ¶ 15). But, as discussed on page 2 above, publicly-available information confirms that this

plainly is not the case. (See page 2, supra) Because BMG has not asserted or attempted to

exercise any ownership or other rights in the Paper Chase composition, BMG could not – and

did not – infringe Plaintiff’s supposed copyright in the composition. This is simply a case of

Plaintiff naming the wrong defendant. Accordingly, Count II against BMG should be dismissed

with prejudice.

//


1
  Accordingly, BMG respectfully requests that the Court take judicial notice of the documents annexed as Exhibits 1
through 3 to the Jacobs Declaration.


                                                         4
           Case 1:20-cv-03535-JPO Document 68 Filed 01/07/21 Page 6 of 6




                                        CONCLUSION

         For all of the reasons above and in the Underlying Motion, BMG respectfully requests

that the Court dismiss Plaintiff’s lawsuit with prejudice pursuant to Rule 12(b)(6).

Dated:    New York, New York                               Respectfully submitted,
          January 7, 2021
                                                           MANATT, PHELPS & PHILLIPS, LLP


                                                     By:    /s/ Robert A. Jacobs
                                                           Robert A. Jacobs
                                                           7 Times Square
                                                           New York, NY 10036
                                                           Telephone: (212) 790-4500
                                                           Facsimile: (212) 790-4545
                                                           E-Mail: rjacobs@manatt.com

                                                           Maura K. Gierl (pro hac vice application
                                                           forthcoming)
                                                           2049 Century Park East, Suite 1700
                                                           Los Angeles, California 90067
                                                           Telephone: (310) 312-4000
                                                           Facsimile: (310) 312-4224
                                                           E-Mail: mgierl@manatt.com

                                                           Attorneys for Defendant BMG Rights
                                                           Management (US) LLC




                                                 5
